DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 3/14/2022. Claims 1-20 are currently pending. Claim 15 has been amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the female cavity of claim 1, the cam shaft of claim 8, the arm of claim 11, the plunger arm of claim 13, the sensor of claim 15, the cam profile of claim 16, the hopper of claim 17, the inbound conveyor of claim 18, and the outbound conveyor of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
The drawings are objected to because the lines in the drawings are faded, fuzzy, and difficult to see. Similarly, the pictures of Figs. 3-9 are unclear. The lines in the drawings should be solid, dark, and crisp and the pictures should be clear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 15, the limitation “the sensor can cause the downward motion of the plunger to stop” is not enabled because the disclosure does not sufficiently describe how a sensor is capable of causing a downward motion of a plunger to stop. A typical sensor is only capable of sending and receiving signals. A typical sensor does not perform the actions of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 4661091) in view of Pohle (US 2120679).
	Regarding claim 1, Moen discloses a forming machine (Fig. 1) for erecting a packaging article, the machine comprising a female cavity (50 – Fig. 7) and a plunger (48 – Fig. 7) which moves up and down in a generally vertical cycle and which can push a packaging article down into the cavity when moving down (col. 5, line 64 – col. 6, line 2).
	However, Moen does not disclose that the plunger is driven to move up and is not driven to move down.
	Pohle teaches a machine comprising a plunger (132 – Fig. 3) which moves up and down in a generally vertical cycle in which the plunger is driven to move up and is not driven to move down (pg. 2, col. 2, lines 29-53). One of ordinary skill in the art, upon reading the teaching of Pohle, would have recognized that the plunger actuating mechanism of Pohle is analogous to the mechanism that actuates the plunger of Moen and is capable of being used to actuate the plunger of Moen without altering the intended function of Moen.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the plunger driving mechanism of Moen for the plunger actuating mechanism of Pohle, thereby resulting in a forming machine in which the plunger is driven to move up and is not driven to move down since the plunger actuating mechanism of Pohle is a well-known mechanism in the art for 

Moen, as modified by Pohle, further teaches:
	Claim 2, the plunger (132 – Fig. 3, Pohle) is pushed up (pg. 2, col. 2, lines 29-38, Pohle).

	Claim 3, the plunger (132 – Fig. 3, Pohle) is allowed to drop under its own weight (pg. 2, col. 2, lines 50-53, Pohle).

	Claim 4, a cam (105 – Fig. 1, Pohle).

	Claim 5, the cam (105 – Fig. 1, Pohle) is an eccentric cam (see Fig. 1, Pohle).

	Claim 6, the cam (105 – Fig. 1, Pohle) is non-circular (see Fig. 1, Pohle).

	Claim 7, the cam (105 – Fig. 1, Pohle) is generally oval, ovoid, elliptical or ellipsoid (see Fig. 1, Pohle).

	Claim 8, a cam shaft (98 – Fig. 1, Pohle).

	Claim 9, the cam shaft (98 – Fig. 1, Pohle) is balanced (the cam shaft has a mass so it must be balanced in some manner).

	Claim 10, a cam follower (113 – Fig. 1, Pohle) is provided on or by the cam (105 – Fig. 1, Pohle).

	Claim 11, the cam follower (113 – Fig. 1, Pohle) is or carries a plunger arm (153– Fig. 3 via the other elements of the apparatus, Pohle) which in turn control/carries the plunger (see Fig. 3).

	Claim 12, the plunger (132 – Fig. 3, Pohle) is not directly connected to a mechanical drive (pg. 2, col. 2, line 50-53, Pohle; at least when the plunger drops it is not directly connected to a mechanical drive).

	Claim 13, a plunger arm (173 – Fig. 1, Pohle) which pivots up and down (pg. 2, col. 2, lines 47-50, Pohle).

	Claim 14, if the plunger arm (173 – Fig. 1, Pohle) does not reach bottom dead center, the machine stops downwards motion of the plunger (pg. 2, col. 2, lines 47-50, Pohle; the plunger is biased downwards by gravity, if the plunger arm does not reach bottom dead center, the plunger is not allowed to fall further down).

	Claim 16, a plunger arm (113 – Fig. 1, Pohle) rolls on top of a cam profile (the profile of 105 – Fig. 1, Pohle).

	Claim 17, a hopper (44 – Fig. 1, Moen).

	Claim 18, an inbound conveyor (col. 6, lines 23-36, Moen).

	Claim 19, an outbound conveyor (42 – Fig. 1, Moen).

	Claim 20, a method of erecting a packaging article comprising: providing a female cavity (50 – Fig. 7, Moen) and a plunger (132 – Fig. 3, Pohle) which moves up and down in a generally vertical cycle (pg. 2, col. 2, lines 36-53, Pohle); pushing a packaging article down into the female cavity by moving the plunger down (col. 5, lines 62-68, Moen); driving the plunger up (pg. 2, col. 2, lines 29-38, Pohle); and allowing the plunger to drop down (pg. 2, col. 2, lines 50-53, Pohle).

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.

	Applicant argues that all of the features objected to as not being shown in the drawings are shown in the drawings in Figures 1 and 7-9.


	Regarding the 103(a) rejection of claim 1, applicant argues that the combination of Moen and Pohle does not teach the limitation “the plunger is driven to move up and is not driven to move down” since neither Moen nor Pohle teaches this limitation. Furthermore, Pohle is directed to an embossing press and thus one of ordinary skill in the art would not look to Pohle to modify Moen.
	In response, it is noted that Pohle at pg. 2, col. 2, lines 50-53, teaches “By this means the die head 132 with the die drops by gravity and co-acting with the lower die described embosses the object operated upon” (emphasis added). Clearly in order for the die to drop by gravity, it is not being driven. Furthermore, it is noted that both Moen and Pohle operate on a substrate using a die. Although one is using the die for forming a box and the other is using a die for embossing, since they both use dies that operate on a substrate in a vertical direction, it would be clear that the teachings of one would be applicable to the teachings of the other. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
3/21/2022